DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.
The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.	
Claims 21-40, now renumbered as claims 1-20, have been examined. 

Terminal Disclaimer
The terminal disclaimer filed on 08/25/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10985923 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 21-40 are allowed over prior art of record.

Response to Arguments
Applicant’s arguments, see Remarks filed 08/25/2021, have been fully considered.

Examiner's Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent claims 21, 28 and 35 are allowed for reasons presented by the applicant in the Remarks. Claims 22-27, 29-34 and 36-40 depend on one of the above independent claims and are therefore, allowed by virtue of their dependency.
Prior art of record Wager teaches: A service entity receives a transaction between a buyer and seller. When a first consensus verification of the transaction fails because the available number of tokens representing a commodity that is being transacted between the buyer and the seller or the funds necessary for the tokens are insufficient, the service entity rejects the transaction. However, prior to rejecting the transaction, the service entity utilizes an exception pool. The exception pool provides a buffer in which the transaction is stored until the participating entities remedy the situation such as by providing the required funds. Once the participating entities remedy the situation, consensus verification of the transaction is performed again.
However, Wager fails to teach: “determining that the service data satisfies a predetermined retry condition; and storing the service data as service data to be retried in response to determining that the service data satisfies the predetermined retry condition” i.e., Wager teaches that when a first consensus verification of service data fails, the transaction is buffered in an exception pool until the participating entities remedy the situation (storing service data as data to be retried and performing consensus verification again when a reason for a failure of the first consensus verification on the service data is eliminated) but fails to teach the above limitations.
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
What’s So Different about Blockchain? — Blockchain is a Probabilistic State Machine by Saito et al: Blockchain is a distributed timestamp server technology introduced for realization of Bitcoin, a digital cash system. It has been attracting much attention especially in the areas of financial and legal applications. But such applications would fail if they are designed without knowledge of the fundamental differences in blockchain from existing technology. We show that blockchain is a probabilistic state machine in which participants can never commit on decisions, we also show that this probabilistic nature is necessarily deduced from the condition where the number of participants remains unknown. This work provides useful abstractions to think about blockchain, and raises discussion for promoting the better use of the technology.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADHURI R HERZOG whose telephone number is (571)270-3359.  The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MADHURI R. HERZOG
Primary Examiner
Art Unit 2438



/MADHURI R HERZOG/Primary Examiner, Art Unit 2438